Citation Nr: 0421001	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  97-16 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart condition.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to an original rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), from September 21, 
1995 to January 9, 1997; a rating in excess of 50 percent 
from January 9, 1997 to May 7, 1998; and a rating in excess 
of 70 percent since May 7, 1998.  

4.  Entitlement to an original compensable evaluation of 
irritable bowel syndrome from November 25, 1996 to August 25, 
1999; and for a rating in excess of 10 percent since August 
25, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1945.  He was a prisoner of war (POW) from February 
1943 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA RO in New 
York, New York.  In this regard, the Board notes that service 
connection for PTSD was granted in a February 1996 RO 
decision with a 10 percent rating.  The veteran expressed 
disagreement with this decision in November 1996.  In a June 
1998 rating action, the RO determined that a 50 percent 
evaluation was warranted for PTSD effective January 8, 1997 
and a 70 percent evaluation was warranted effective May 7, 
1998.  

Service connection for irritable bowel syndrome was granted 
in a February 1997 decision with a 0 percent (noncompensable) 
evaluation.  In February 2000, the RO determined that a 10 
percent rating for irritable bowel syndrome was warranted, 
effective August 25. 1999.  Entitlement to service connection 
for bilateral hearing loss and a heart disorder were denied 
in an August 1996 RO decision.  Both issues were timely 
appealed.  

The Board notes certain matters which are not on appeal.  
Entitlement to service connection for a bilateral ankle 
disorder was denied in a June 1998 RO decision.  Service 
connection for a lumbosacral spine disability was granted 
with a 10 percent rating in a February 1997 RO determination.  
The veteran filed a notice of disagreement regarding both 
issues and statements of the case were issued  in September 
1999.  However, the veteran never perfected an appeal of 
these issues by filing a timely substantive appeal, and the 
RO closed his appeal with regard to these issues.  Thus these 
matters are not before the Board.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).  

In July 2004, the Board granted the motion made by the 
veteran's representative to advance this case on the Board's 
docket.

The issues of a higher evaluation for irritable bowel 
syndrome and PTSD as well as service connection for bilateral 
hearing loss being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran was a prisoner of war of the German 
Government for a period in excess of 30 days.  A history of 
edema while a prisoner of war has not been claimed or 
reported.  

3.  A current heart disorder has not been clinically shown by 
the medical evidence of record.  



CONCLUSION OF LAW

A claimed heart disorder was not incurred in or aggravated by 
active service, or manifested within one year of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in February 2004, the RO provided 
notice as to what evidence the veteran was responsible for, 
and what evidence VA would undertake to obtain.  The letter 
also informed the veteran of what the evidence needed to show 
in order to substantiate his claims on appeal.

The February 2004 letter told the veteran to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  

In Pelegrini, the majority provided a remedy, which consisted 
of remanding the case so that VA could provide the necessary 
notice.  Here, the veteran received that remedy when a VCAA 
notice letter was issued in February 2004.  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claims.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claims.  

VA has also obtained all relevant treatment records pertinent 
to his claim for service connection for a heart disorder.  
These actions have complied with VA's duty to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain them.  The 
National Personnel Records Center (NPRC) has reported that 
the records were unavailable.  

In light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  As will be explained in more detail 
below, the Board finds that the absence of the veteran's 
service medical records is not material to his claim.  



I.  Factual Background

On VA general medical examination in January 1996, the 
veteran noted that he worked part-time and was partially 
retired.  He reported depression but no physical complaints.  
Physical examination of his cardiovascular system reflected 
regular sinus rhythm with pulses full, firm and regular.  

On VA POW examination in July 1996, the veteran reported that 
his major problem following his discharge from the military 
was "nerves."  Cardiovascular examination revealed no 
thrills, gallops, rubs or murmurs.  No jugular venous 
distention or peripheral vein distention was shown.  The 
veteran demonstrated no peripheral edema and pulses were 
equal and active.  Chest X-ray was negative.  An 
electrocardiogram revealed a regular sinus rhythm of 64 with 
diffuse, non-specific ST-T wave changes.  The examiner noted 
that the veteran had no specific cardiac history.  The 
diagnoses included history of apparent PTSD, bilateral 
hearing loss and abnormal electrocardiogram with no cardiac 
history or cardiac active findings.  

A VA medical opinion dated in August 1997 indicated that 
after review of the veteran's claims file and examination 
results, the veteran had no evidence of a current heart 
condition.  

Private medical records dated from August 1995 to August 1996 
generally show treatment for psychiatric problems and 
bilateral hearing loss.  

VA medical records dated from August 1996 to December 1996 
essentially show treatment for a variety of disorders 
including depression and bilateral hearing loss.  

On VA heart examination in January 1997, the veteran reported 
that he knew of no problems with his heart.  He said that he 
had never seen a cardiologist and did not understand why he 
should be examined for his heart.  He reported that he 
occasionally had palpitations when he was markedly depressed.  
Objective examination revealed that his blood pressure 
reading was 130/80.  No cardiac diagnosis was established.  

A June 1997 addendum to the January 1997, VA heart 
examination reflected that the electrocardiogram showed 
normal sinus rhythm with occasional premature 
supraventricular complexes, non-specific T wave abnormality.  
The ventricular rate was 69, the PR interval was 188, and the 
QRS duration was 80.  The electrocardiogram was interpreted 
as essentially normal.  It was noted that a prior chest X-ray 
study in July 1996, showed no infiltrate and was essentially 
normal.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In addition, when certain enumerated disorders, including 
arthritis and cardiovascular disease, including hypertension, 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.  

In this case, it is contended that service connection is 
warranted for a heart disorder.  However, the medical 
evidence of record clearly shows no current diagnosed cardiac 
disability.  In fact, the veteran has stated during VA 
examinations that he has no current cardiac symptoms, and has 
not received treatment for any cardiovascular symptomatology.  
The Board cannot grant service connection when the medical 
evidence neither establishes a current disability, nor 
provides any causal link to symptoms shown in service.

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, in the absence of proof of a 
present disability, there can be no valid claim. 

In addition, the Board notes that the veteran's period of 
captivity as a POW qualifies him for presumptions as a former 
POW.  Only one form of heart disease (beriberi) is listed 
among those subject to the POW presumptions.  Beriberi heart 
disease includes ischemic heart disease in a former POW who 
experienced localized edema during captivity.  The veteran 
has never been diagnosed with beriberi, or ischemic heart 
disease, and localized edema during service has not been 
reported.  Therefore, service connection is not established 
on a presumptive basis as a former POW.  

Thus, the evidence fails to link any claimed current heart 
disease, to service.  Since the preponderance of the evidence 
is against entitlement to service connection for heart 
disease, the benefit of the doubt doctrine does not apply and 
the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002).  



ORDER

Entitlement to service connection for a heart disorder is 
denied.  



REMAND

The Board notes that the veteran has claimed that higher 
evaluations are warranted for service-connected irritable 
bowel syndrome and PTSD.  He also claims that service 
connection for bilateral hearing loss is warranted.  

In this case, it is noted that the most recent medical 
evidence related to his claim for a higher rating for 
irritable bowel syndrome is the VA examination dated in 
August 1999.  The most recent VA examination report 
pertaining to service-connected PTSD is dated in September 
1999.  During that examination, the veteran noted that he 
received treatment for many years at the Mental Hygiene 
Clinic at the Northport VA medical center.  Records of such 
treatment have not been associated with the claims file.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In view of the length of time since the most recent VA 
examination pertinent to his service-connected irritable 
bowel syndrome and PTSD, the veteran should be scheduled for 
comprehensive VA examinations to determine the current 
severity and extent of such disorders.  

Regarding the veteran's claim for service connection for 
bilateral hearing loss, the Board notes that under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  In this case, several records note a current 
diagnosis of bilateral hearing loss and the veteran has 
claimed acoustic trauma and head injury during service, 
including during his period of captivity as a POW.  A VA 
audiological examination was conducted in April 1997, which 
specifically noted the veteran's claims of military noise 
exposure and head trauma and diagnosed sensorineural hearing 
loss in both ears.  A separate VA opinion simply stated that 
the veteran's hearing loss was "probably not related to 
service."  An additional VA audiological examination is to 
obtain an opinion with rationale, which indicates whether it 
is at least as likely as not that the veteran's current 
bilateral hearing loss had its origin in service.  

Accordingly, this claim is REMANDED for the following further 
development

1.  The RO or AMC should obtain any 
available medical records of the 
veteran's treatment at the VA medical 
center in Northport, New York, for PTSD, 
irritable bowel syndrome, or hearing 
loss.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
etiology of any current bilateral hearing 
loss. All necessary tests, to include an 
audiogram, should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
current hearing loss is related to 
military service.  In providing the 
requested opinion, the examiner should 
take into account the veteran's claims of 
military noise exposure and head trauma, 
particularly during his period of 
captivity as a POW.  A rationale for all 
opinions and conclusions reached should 
be provided.  

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the current severity of his service-
connected irritable bowel syndrome.  All 
necessary tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should report the severity and 
frequency of any disturbance of bowel 
function and the severity of any 
abdominal distress, diarrhea, and/or 
constipation.  The examiner should state 
whether the gastrointestinal disorder is 
best described as "mild," "moderate," 
or "severe."  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  All necessary tests and studies 
should be conducted.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should review 
the claims folder in conjunction with the 
exam, and report all manifestations of 
PTSD, and it's impact on the veteran's 
occupational and social functioning.  The 
examiner should also report a global 
assessment of function score attributable 
to PTSD.  

5.  Upon completion of the foregoing 
evidentiary development, the RO or AMC 
should review all of the evidence of 
record, and readjudicate the claims 
remaining on appeal.  If the benefits 
sought remain denied the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
Thereafter, the claims should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



